Citation Nr: 1819174	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  10-38 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left knee disorder, to include as secondary to right knee degenerative joint disease (DJD) with history of Osgood Schlatter's disease.  

2.  Entitlement to an effective date prior to April 14, 2009, for the grant of service connection for right knee DJD.

3.  Entitlement to an initial rating in excess 10 percent for right knee DJD.

4.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to a service-connected disability.



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1956 to October 1958, and died in April 2016.  The appellant is his surviving spouse, who is pursuing the appeal as a properly substituted claimant.  See 38 U.S.C. § 5121A (2012).

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2010 and November 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In January 2015, the Board reopened a claim for entitlement to service connection for a bilateral knee disorder on the basis that new and material evidence had been received.  The service connection claim was then remanded for additional development.  In October 2015, the Board granted service connection for a right knee disorder, and remanded the left knee claim for additional development, which has since been completed.  See Stegall v. West, 11 Vet. App. 268 (1998).

In August 2014, the Veteran presented testimony during a travel board hearing regarding this appeal.  A transcript of this hearing has been associated with the record.  In January 2018, the appellant was informed that the Veterans Law Judge (VLJ) who presided over the hearing was no longer with the Board, and offered a hearing before a different VLJ.  38 U.S.C.  § 7107(c) (2012); 38 C.F.R. § 20.707 (2017).  The following month, she indicated that she did not wish to participate in a new hearing, such that the Board may proceed with its review of this matter.  

The issues of earlier effective date for the grant of service connection for the right knee, a higher rating for the right knee, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

A left knee disorder was not shown in service, is not causally or etiologically related to service, and was not caused by or permanently worsened in severity by a service-connected right knee disability.


CONCLUSION OF LAW

A left knee disorder was not incurred in or aggravated by service nor is it proximately due to, aggravated by, or the result of a service-connected right knee DJD with history of Osgood Schlatter's disease.  38 U.S.C. §§ 1110, 5103(a), 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is pursuing a claim for entitlement to service connection for a left knee disorder.  She has presented numerous theories of entitlement, which the Board will address in turn.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

Direct Service Connection.  First, the appellant argues that service connection is warranted on a direct basis.  For such a claim to succeed, the following elements must be present: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See 38 C.F.R. §§ 3.303(a), (d); Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  
  
Here, the Board finds competent evidence of a disability.  In this regard, the Veteran was diagnosed with left knee osteoarthritis by VA examiners in November 2009 and July 2015.  This diagnosis is corroborated by the additional evidence of record, to include VA and private treatment records.  Thus, the first element required for a finding of service connection has been met.  

The record further contains competent evidence of an in-service event.  In multiple lay statements and during the August 2014 hearing, the Veteran testified that he injured his knees during a series of jumps conducted in his capacity as a paratrooper.  

Generally, a veteran is competent to report that which he perceives through the use of his senses, including events capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Here, the Veteran's testimony is consistent and well-documented throughout the record.  Additionally, service personnel records indicate that he was awarded a Parachutist Badge, which requires a total of at least five parachute jumps.  Thus, his testimony is corroborated by the additional evidence of record, such that competent and credible evidence of an in-service event has been found.

Notwithstanding the above, there is conflicting medical evidence with respect to the third element of direct service connection - nexus.  First, a July 2015 VA examiner opined that it was less likely than not that the Veteran's left knee disorder was incurred in or caused by service.  In doing so, the examiner observed that the service treatment records (STRs) were silent for a left knee disorder.  Rather, medical evidence of a bilateral knee condition was not noted until the 2000s, approximately 40 years following separation from service.  These records further note a work-related left knee injury in 2008.  In light of the evidence of record and the Veteran's vague recollection pertaining to his medical history, the examiner determined that no nexus was present in this case.   

Similarly, a September 2015 VA physician concluded that it was less likely than not that the Veteran's left knee disorder was related to the multiple parachute jumps he performed while serving as a paratrooper, or to any injury incurred as a result.  Here, the reviewing physician produced a 27-page document tracking the Veteran's entire medical history, from service through his death, and concluded that the evidence was not indicative of a causal nexus with regard to the left knee disorder.  

In contrast, the evidence includes an August 2015 treatment record which states that the Veteran's history was consistent with the "removal of a loose body via small arthrotomy [from the left] knee during a hospitalization during the military while stationed at Ft. Bragg."  However, this treatment report contains a patent contradiction, as the physician had previously recorded the Veteran's in-service hospitalization for a right knee injury, not left.  Further, as noted by the September 2015 examiner, the STRs support "only an injection" and not an operative procedure on the Veteran's left knee during his service.  

The Board places significant probative value on the VA examination and subsequent medical opinion with an extensive review of the file which were undertaken specifically to address the issue on appeal.  The examination was adequate for evaluation purposes.  Specifically, the Veteran reported his parachute jumps and problems with his knee.  The examiners reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  There is no indication that the examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  

Moreover, the examiner and the physician who provided the extensive medical opinion have the requisite medical expertise to render medical opinions regarding the etiology of the disorder and had sufficient facts and data on which to base their conclusions.  Further, except for a single notation is a treatment record which is internally inconsistent, there is no contradicting medical evidence of record.  Therefore, the VA examiner's opinion and addendum opinion are of great probative value and the medical evidence does not support direct service connection.

Secondary and Presumptive Service Connection.  Next, service connection may be warranted on a secondary basis for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury under 38 C.F.R. § 3.310.  Allen v. Brown, 7 Vet. App. 439 (1995).  

Service connection may also be granted on a presumptive basis: (i) Where a chronic disease or injury is shown in service and subsequent manifestations of the same disease or injury is shown at a later date unless clearly attributable to an intercurrent cause under 38 C.F.R. § 3.309(a); or (ii) where a condition is noted in service but is not chronic or where chronicity may be legitimately question and there are continuity of symptomatology but only for specific chronic diseases listed in 38 C.F.R. § 3.309(a); or (iii) with certain chronic diseases listed in 38 C.F.R. §§ 3.307, 3.309(a) by showing that the disorder manifested itself to a degree of 10 percent or more within one year from the date of separation from service.

Here, the evidence, to include extensive STRs and private and VA treatment records, do not establish that the Veteran's left knee disorder arose within one year of service discharge.  Indeed, the July 2015 examiner dated the onset date to approximately 40 years after his separation from service.  Similarly, these records are silent for any causal relationship between the Veteran's right knee disability and his left knee condition.  Thus, this appeal is denied on a secondary or presumptive basis.  

Aggravation of a Preexisting Disorder.  Finally, the appellant contends that the Veteran's preexisting Osgood Schlatter's disease of the left knee was aggravated by his service.   

Typically, a veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C. § 1111; 38 C.F.R. § 3.304(b).  To rebut the presumption of soundness for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence that (a) the disease or injury existed prior to service, and (b) that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  

Here, the Veteran's August 1956 entrance examination is silent for reports of a preexisting left knee condition, and no defects were noted upon inspection.  Therefore, he was sound when he entered service.  Although his STRs note a diagnosis of preexisting Osgood Schlatter's disease, it appears that the diagnosis related to the right knee.  

During November 2009 VA examination, the Veteran reported that he was diagnosed with this condition during service.  The examiner opined that Osgood Schlatter's disease had been aggravated in service.  However, the July 2015 examiner observed that the Veteran presented with Osgood Schlatter's disease of the right knee only.  Several subsequent examinations of the left knee revealed normal results.

As such, the record does not clearly and unmistakably establish that the Veteran had a preexisting left knee disorder prior to service, or that this disorder was aggravated by service.  Therefore, the preponderance of the medical evidence weighs against the claim.

The Board has considered the Veteran's lay statements that his left knee disorder was incurred in service and the appellant's subsequent contentions regarding the same.  He was competent to report symptoms because this requires only personal knowledge as it came to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, he was not competent to offer an opinion as to the etiology of his left knee disorder due to the medical complexity of the matter involved.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456, 462.   

Such competent evidence has been provided by the medical personnel who examined the Veteran during his lifetime and by service records obtained and associated with the claims file.  Here, the Board attaches greater probative weight to the examination report and clinical findings than to his statements.  In light of the above discussion, the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

Finally, the appellant has not raised any other issues, nor have any other issues been reasonably raised by the record, for the Board's consideration.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Service connection for a left knee disorder is denied.  


REMAND

A remand of the effective date, initial rating, and TDIU claims is needed to correct certain procedural deficiencies.  In this regard, TDIU was denied in January 2010.  The Veteran submitted a timely notice of disagreement (NOD) the following month.  However, a statement of the case (SOC) was never issued which addressed this appeal.  

Similarly, in November 2015, he was awarded a 10 percent rating for right knee DJD with history of Osgood Schlatter's disease, effective April 14, 2009.  He submitted a timely NOD the following month with regard to the effective date and assigned rating.  Again, these issues have not yet been addressed in a subsequent SOC.

In light of the appellant's status as a properly substituted claimant in this case, and her clear intent to continue the pursuit of these appeals, a remand is warranted so that an SOC may be issued.  See Manlincon v. West, 12 Vet. App. 238 (1999).   

Accordingly, the case is REMANDED for the following action:

Provide the appellant with an SOC addressing the pending effective date, initial rating, and TDIU claims. She is reminded that to vest the Board with jurisdiction over these issues, a timely substantive appeal must be filed. 38 C.F.R. § 20.202 (2017).

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


